NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50050

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00645-MWF

 v.
                                                MEMORANDUM*
EDMUNDO RODRIGUEZ, a.k.a. Blacky,
a.k.a. Armando Ramirez,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Edmundo Rodriguez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 60-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). Pursuant

to Anders v. California, 386 U.S. 738 (1967), Rodriguez’s counsel has filed a brief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Rodriguez has filed a pro se supplemental brief. No answering

brief has been filed.

      Rodriguez waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Rodriguez’s plea or any aspects of the sentence

that fall outside the scope of the waiver. We therefore affirm as to those issues.

We dismiss the remainder of the appeal in light of the valid appeal waiver. See

United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      To the extent that Rodriguez seeks to raise a claim of ineffective assistance

of counsel, we decline to address this issue on direct appeal. See United States

v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      In conjunction with his pro se supplemental brief, Rodriguez filed a request

to proceed in forma pauperis. A review of the district court docket reflects that the

district court found defendant financially eligible for appointed counsel.

Appellant’s in forma pauperis status continues in this court. See Fed. R. App. P.

24(a)(3). Appellant’s motion to proceed in forma pauperis on appeal is therefore

unnecessary.


                                          2                                    17-50050
Counsel’s motion to withdraw is GRANTED.

AFFIRMED in part; DISMISSED in part.




                             3             17-50050